Fi|| in this information to identify the

CaSeZ

 

United States Bankruptcy Coun for the:

Northern District of

(State)

Case number (/fknown):
\

Ca|ifornia

Chapter 1 1

 

 

Official Form 201

§§ check ifthss is an
amended filing

Vo|untary Petition for Non-lndividua|s Fi|ing for Bankruptcy 04/16

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor’s name

Aradigm Corporation

 

2. Al| other names debtor used
in the last 8 years

lnclude any assumed names,
trade names, and doing business
as names

 

 

 

 

 

 

3. Debtor’s federal Employer
identification Number (EIN)

94 - 3133088

 

4. Debtor’s address

Principal place of business

Mailing address, if different from principal
place of business

 

 

 

 

 

 

3929 Point Eden Way

Number Street Number Sireet
P.O. Bo)<

HayWard CA 94545-3720 ‘

City State Z|P Code City Slate` ZlP Code
Location of principal assets, if different from
principal place of business

A|ameda

County Number Street
City State Z|P Code

 

5. Debtor’s website (URL)

WWW.aradigm.com

 

6. Type of debtor

Corporation (inc|uding Limited Liabi|ity Company (LLC) and Limited Liability Partnershlp (LLP))

I:} Partnership (excluding LLP)
[:] Other. Specify:

 

 

Officia| Form 201

Vo|untary Petition for Non-lndividua|s Filing for Bankruptcy
634<>6757v1 Case: 19-40363 Doc# 1 Filed: 02/15/19 Entered: 02/15/19 15:52:20

page l
e,@"@‘°“@"zar::nnm

Debtor Ai`ad ig m COi”pOi”atiOi‘i Case number (if known)

 

Name

 

7. Describe debtor’s business A' Check °”e"

[] Heaith Care Business (as dehned in 11 U.S.C. § 101(27A))
i:] Sing|e Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
[:\ Rai|road (as defined in 11 U.S.C. § 101(44))

[:] Stockbrcker (as defined in 11 U.S.C. § 101(53A))

l:] Commodity Broker (as defined in 11 U.S.C. § 101(6))

m Clearing Bank (as defined in 11 U.S.C. §781(3))

|X! None of the above

B. Check a// that app/y:

l:] Tax-exempt entity (as described in 26 U.S.C. § 501)

I:] investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)
[:I investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NA|C’S (North American industry C|assification System) 4-digit code that best describes debtor. See
http://WWW.uscourts.qov/four~diqit-nationai-association-naics-codes t

~ 3254 Pharmaceuticai Development & i\/iedicai i\/|anufacturing

 

8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? i:] Char>ter 7
i:] chapter 9
Chapter11. Check all that app/y:

i:] Debtor’s aggregate noncontingent liquidated debts (exciuding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

l:i The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). ifthe
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return cr if ali of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

|:] A plan is being filed With this petition.

i:] Acceptances of the plan Were solicited prepetition from one or more classes of
creditors, in accordance With 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for examp|e, 10K and 1OQ) With the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
E)<change Act of 1934. Fiie the Attachment to \/o/untary Petit/'on for Non-/nd/'vidua/s F/'ling
for Bankruptcy under Chapter 11 (Officia| Form 201 A) With this form.

1:] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

E chapter 12

 

9. Were prior bankruptcy cases N
filed by or against the debtor ‘ o
Within the last 8 years? Yes. District When Case number

MM / oD / YYYY
if more than 2 cases, attach a . _
separate iist. D'Sf"¢f When Case number

MM / DD / YYYY

 

10.Are any bankruptcy cases
pending or being filed by a N°
business partner or an m Yes' Debtor
affiliate of the debtor?

List ali cases. if more than 1,
attach a separate iist.

Officia| Form 201 Voluntary Petition for Non-individuais Fi|ing for Bankruptcy page 2

_ Relationship
Disirict When

 

. M M / D D / YY
Case number, lf known YY

 

In

swan Case:19-40363 Doc#l_ Filed:02/15/19 Entered:02/15/1915:52:20 t?@ge"‘“‘§iétt'£titwtm

   

DebiOrAradigm Corporation

Case number (ifknown)

 

Name

 

 

11.Why is the case filed in this

district?

Check a// that app/y:

\X]Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

I:} A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 

12.Does the debtor own or have ` IX No

possession of any real

property or personal property

that needs immediate
attention?

i:\ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that app|y.)

i:i lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

l:l it needs to be physically secured or protected from the weather.

|___] it includes perishable goods or assets that could quickly deteriorate or lose value without attention
(for examp|e, livestockl seasonal goods, meat, dalry, produce, or securities-related assets or
other options).

|:] Other

 

Where is the property?

 

Number Street

 

 

City State Z|P Code

is the property insured?

[:]No

I:| Yes. insurance agency

 

Contact name

 

Phone

 

- Statistical and administrative information

13. Debtor’s estimation of
available funds

Check one.'

g Funds will be available for distribution to unsecured creditors
|:] After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors

 

 

_ § 1-49 § 1,000-5,000 § 25,001-50,000
14'§:;'0|':1:::‘1 number °f § 50-99 § 5,001-10,000 § 50,001-`100,000
§ 100-199 §10,001-25,000 § lvlore than 100,000
§ 200-999
i:] $0-$50.000 § $1,000,001-$10 million § $500,000,001-$1 billion

15. Estimated assets

§ $50,001-$100,000
§ $100,001-$500,000
§ $500,001-$1 million

§ $1,000,000,001-$10 billion
§ $10,000,000,001-$50 billion
§ lvlore than $50 billion

§§ $10,000,001-$50 million
§ $50,000,001-$100 million
§ $100,000,001-$500 million

 

Officiai Form 201

634<>6751v1 Case: 19-40363

Vo|untary Petition for Non-individua|s Fiiing for Bankruptcy
DOC# 1 Filed: 02/15/19 Entered: 02/15/19 15:52:20

page 3

PM‘ ef€€f&i§‘tf§tm

   

Debtor Arad ig m COrpO ration Case number (ifknown)

 

 

Name

 

§ $500,000,001-$1 billion

ie. Eeiimaied liabilities g $O'$5Oi°0° g $1»000'°°1'$10 m""°" l .
§ $50,001-$100,000 $10,000,001-$50 million § $1»0°°'°00'001'$10 b"'_"f"
§ $100,001-3500,000 § $50,000,001-$100 million m $10'000'000'001_':$5° b'"'°"
§ $500,001-$1 million § 3100,000,001-$500 million 'V'°’e than $5° b'"'°"

 

- Request for Reiief, Deciaration, and Signatures

WARN|NG -- Bankruptcy fraud is a serious crime. i\/iaking a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17.Dec|aration and signature of
authorized representative of
debtor

l The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
petition

l | have been authorized to file this petition on behalf of the debtor.

l l have examined the information in this petition and have a reasonable beiiefthat the information is true and
correct

l declare under penalty of perjury that the foregoing is true and correct.

Exeouted on wl //t'; [QO ici

 

lVll\/l / DD/ YYYY
"H 'F
" it W . ~ 32 Jonn lvl. sieben
Sign re of authorized rep`r'esentaiive of debtor Printed name

Tiil xecutive Chairman; interim Principal Executive Officer

 

 

18. Signature of attorney x %// /!ij/ Date 21 /i$f¢ 542/7
ile / oo / YYYY

Signature of attorney for\d'ebtor

Bennett G. Young

 

Printed name

Jeffer l\/|angeis Butler & l\/litchell LLP

 

 

 

 

 

 

 

Firm name
Two Embarcadero Center, Fifth Fioor
Number Streei
San Francisco CA 94111
City State ZlP Code
415-398=8080 bgy@jmbm.com
Contact phone Emai| address
106504 CA
Bar number _ State
Officiai Form 201 Vo|untary Petition for Non»|ndividuals Fiiing for Bankruptcy page 4

nw internan

63406757v1 CaSe: 19-40363 DOC# l Filedi 02/15/19 Entel’ed: 02/15/19 15252:20

   

